[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 06-16580                   AUGUST 3, 2007
                             Non-Argument Calendar             THOMAS K. KAHN
                           ________________________                CLERK


                   D. C. Docket No. 06-00046-CR-4-RH/WCS

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                      versus

ERICA L. GOODWIN,

                                                       Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (August 3, 2007)

Before ANDERSON, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

      Erica L. Goodwin pled guilty to twelve counts of wire fraud, in violation of

18 U.S.C. § 1343, and three counts of uttering a forged security, in violation of 18

U.S.C. § 513(a). She was sentenced to 70-month terms of imprisonment on all
counts, to run concurrently, and she now appeals. She argues that the district court

erred by applying a 2-level “sophisticated means” enhancement to her offense

level, pursuant to U.S.S.G. § 2B1.1(b)(9)(C). We review a district court’s findings

of fact for clear error and its interpretation of the Sentencing Guidelines de novo.

United States v. Jordi, 418 F.3d 1212, 1214 (11th Cir.), cert. denied, 126 S. Ct. 812

(2005). A district court’s finding that sophisticated means were used is a finding

of fact reviewed for clear error. United States v. Barakat, 130 F.3d 1448, 1456-57

(11th Cir. 1997). After careful review, we affirm.

      Goodwin was the bookkeeper for Affiliated Title Services, LLC (“ATS”),

where she used her access to ATS accounts to wire money into her personal bank

account and wrote herself and her husband unauthorized checks on ATS accounts.

When Goodwin was confronted with her actions, she denied any involvement,

removed evidence of her crimes from ATS’s office during the middle of the night,

and installed new passwords on ATS’s trust and operating accounts so only she

could access them. Based on the foregoing conduct, the district court enhanced her

offense level for her use of “sophisticated means.”

      On appeal, Goodwin argues that the district court clearly erred by applying

the two-level enhancement to her sentence, pursuant to U.S.S.G. § 2B1.1(b)(9)(C).

She contends that her crimes involved neither sophisticated execution, nor



                                          2
concealment, and that her fraud was not unusually elaborate and lasted for a

relatively short period of time.

      The Sentencing Guidelines provide for a two-level enhancement if the

offense involved “sophisticated means.” U.S.S.G. § 2B1.1(b)(9)(C) (2006). The

commentary states that sophisticated means are:

      especially complex or especially intricate offense conduct pertaining
      to the execution or concealment of an offense. For example, in a
      telemarketing scheme, locating the main office of the scheme in one
      jurisdiction but locating soliciting operation in another jurisdiction
      ordinarily indicates sophisticated means. Conduct such as hiding
      assets or transactions, or both, through the use of fictitious entities,
      corporate shells, or offshore financial accounts also ordinarily
      indicates sophisticated means.

Id. § 2B1.1(b)(9)(C) cmt. (n. 8(B)).      There is no requirement that each of a

defendant’s individual actions must be sophisticated in order to support imposition

of the enhancement; rather, it is sufficient if the totality of the scheme was

sophisticated.   Cf. United States v. Finck, 407 F.3d 908, 915 (8th Cir.), cert.

denied, 126 S. Ct. 282 (2005) (“Repetitive and coordinated conduct, though no one

step is particularly complicated, can be a sophisticated scheme.”).

      On this record, we discern no clear error in the district court’s factual finding

that Goodwin’s fraud involved sophisticated means, given that the fraud involved

repetition, sophisticated technology, complexity in scheme, and Goodwin’s efforts

to conceal her wire transfers.

                                          3
AFFIRMED.




            4